Citation Nr: 1711540	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for occipital headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from June 1985 to December 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2014 Board decision, the issue on appeal was remanded for an additional VA examination as the Veteran's most recent March 2011 examination was deemed inadequate.  The March 2011 examination did not provide sufficient information to allow the Board to rate the Veteran's service-connected headaches.  Specifically, the examination report did not indicate whether the Veteran experiences prostrating attacks of headaches and, if so, how often they occur, in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  

A new VA examination was scheduled for March 2015 in compliance with the Board's remand directives; however, the Veteran failed to report to the examination.  

38 C.F.R. § 3.655 provides that when a claimant fails to report for an examination without good cause scheduled in conjunction with a compensation claim, the claim shall be rated based on the evidence of record.  Since the Veteran's claims arise from his disagreement with the initial evaluations of his disabilities on appeal following the grant of service connection, these claims are original compensation claims.  Therefore, if the Board finds that the appellant failed to report for an examination without good cause, the claim shall be rated on the evidence of record.  

The Veteran submitted a letter stating that he missed the examination due to the extreme illness of his wife.  See April 2015 Correspondence.  The Board finds that this constitutes good cause and that another VA examination should be scheduled in order to properly evaluate the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine the current severity of the service-connected occipital headaches.  The Veteran's claims file must be made available to the examiner prior to the examination.   After examining the Veteran and reviewing the claims file, the examiner should determine:

a) Whether the Veteran experiences prostrating headache attacks; and, 

b) If so, whether the headaches occur on average once every two months, once a month over the last several months, or most nearly approximate very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

A full rationale (i.e. explanation) must be provided for all medical opinions.

2. Readjudicate the claim for entitlement to an initial compensable rating for occipital headaches.  If the complete benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board, if otherwise in order. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




